Citation Nr: 1342081	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  09-03 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1962 to July 1965.

This decision comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran was afforded a personal hearing before the undersigned in April 2010.  A transcript of the proceeding is included in the record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  

This case was previously before the Board in September 2010 and January 2012, at which time the issue currently before the Board was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

The weight of the competent and credible evidence fails to establish that the Veteran's diagnosed degenerative disc disease of the lumbar spine is a result of his active service.  


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in July 2005 and March 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in May 2006.  Nothing more was required.  

The Veteran has also been afforded adequate assistance in response to his claim.  Service treatment records (STRs) and identified VA treatment records and private treatment records have been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

As discussed below, the Veteran reports receiving private treatment for back pain at the University of Chicago Hospital and the South Shore Hospital from 1965 through 1968 and 1985.  Attempts to obtain those records were made; however, according to the private treatment facilities, any records from that time period would have been destroyed.  The Veteran was notified of the fact that those records were unavailable in a December 2010 letter.  Indeed, the Veteran himself has indicated that he tried to obtain those records and had been told that the records had been destroyed.

The Veteran was afforded a VA spine examination in April 2006.   The examination involved a review of the record, consideration of the Veteran's lay history, and a physical examination.  Rationale was provided with the negative opinion.  The report of the examination was more than adequate.

Discussion of the Veteran's April 2010 personal hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to a service connection for low back disability was identified as an issue at the hearing.  Information was elicited from the Veteran concerning the onset of his back problem and his post-service treatment for the same.  Sources of evidence relevant in this regard were identified during this process.  Such triggered the Board's September 2010 Remand.  

Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); degenerative joint disease is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Veteran asserts that he has degenerative disc disease of the lumbar spine as a result of an injury sustained in active service.  He reports that his back pain had its initial onset in service, and that he has been suffering from it since that time.  He indicates that he was treated for back pain in service.

STRs shows treatment for back pain.  The Veteran was initially treated in December 1963 after an automobile accident.  The Veteran complained of shoulder pain and lumbar muscle spasm.  The examiner advised that x-ray views should be obtained if distress persisted.  There is no evidence of record that x-rays were ever taken.  In July 1964, the Veteran was treated for lower back pain.  In August 1964, the Veteran was treated for persistent back pain that sometimes shot down the Veteran's leg while he was running.  

The Veteran was afforded a separation examination in April 1965.  There was no reference to back pain at the time.  Additionally, the Veteran's spine was noted to be clinically normal upon examination.  In May 1965, approximately two weeks after his separation examination and while still on active duty, the Veteran was treated for back pain.  The Veteran reported that his "back still hurts" and the examiner assigned one week of limited duty.  The Veteran separated from service in July 1965.  There is no indication that the Veteran was treated again for back pain.    

The earliest post-service medical records dates from 1977.  Those VA records show that the Veteran applied for medical benefits in December 1977.  Such is suggestive that this was his initial entry into the VA healthcare system.  Records from 1977 to 1979 reflect treatment for upper respiratory infections, dermatitis, and hemorrhoids.  There was no reference to low back symptomatology.  The first VA treatment for the low back is not shown until April 2006, which establish a diagnosis of degenerative disc disease and treatment for the same.  

However, treatment records received from Advocate Heath Care, dated from April 1992 to November 2004, document care for chronic low back pain, sciatica, low back sprain, degenerative changes, degenerative joint disease, bulging discs, and disc herniation.  None of those records reference his active service.  Rather, as will be discussed in greater detail below, the records suggest that the onset of the Veteran's current low back disability manifested several years after his active service.

In April 2006, the Veteran was afforded a VA examination.  The Veteran reported that he had recently retired from the United States Postal Office secondary to chronic low back pain and his inability to complete his duties as a mail processor.  X-ray examination of the lumbar spine revealed significant degenerative disc disease at L5-S1 with anterior spurring and facet joint arthropathy.  After review of an October 2004 private MRI, the examiner also confirmed that the Veteran had disc bulging at the L5-S1 region with severe bilateral neuroforaminal narrowing.  Reference was made to his treatment for low back pain in service.  It was also noted there was no documentation of back pain from 1964 until 1995, and that in July 1995 the Veteran noted a recent new injury to his low back.  Due to the thirty-year lack of documented treatment, the examiner opined that it was not at least as likely as not that the Veteran's current diagnosis was related to his active military service.

The Board affords significant probative weight to the April 2006 VA examination opinion.  The examiner noted the Veteran's circumstances in service, his description of the onset of the initial low back injury when he was in an automobile accident, and his post-service history of low back pain.  In this regard, the examiner reasoned that because of the thirty-year lack of treatment and the documentation of a new twisting-type injury in 1995, the current low back disability, diagnosed as degenerative disc disease of the lumbar spine, was not at least as likely as not related to the Veteran's active service.

This opinion is adequate as it is based on consideration of the relevant lay and medical evidence.  In addition, it is probative as it is based on an accurate factual premise, offers clear conclusions with supporting data, and a reasoned medical explanation.  See Nieves-Rodriguez, 22 Vet. App. 395, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("A medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  There are no contrary medical opinions.

Importantly, the Veteran has articulated symptoms that have persisted since service.  If this lay evidence were credible, it could serve as "nexus" evidence of continuity of symptomatology.  The Veteran is competent to report back pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, once evidence is determined to be competent, the Board must determine whether such evidence is credible.  Competency is a legal concept determining whether testimony may be heard and considered and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).
  
Here, while he is deemed to be competent to testify as to back pain existing in-service, post-service, and presently, the Veteran's testimony is not found to be credible.  First, there is no documentation of treatment for back pain until thirty years after his discharge.  While not outcome determinative, such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Full consideration has been given to the Veteran's report of post-service treatment for low back pain and the unavailability of records from VA Lakeside Hospital (1965 to 1968) and University of Chicago Hospital (1978 to 1980), and that South Shore Hospital is only able to document that the Veteran was admitted for one week in March 1983.  However, the Board's attention is drawn to the records that were received from Chicago VAMC from 1977 to 1979, which did not show any treatment for or complaints of back pain.  Such weighs against the claim.  Had he been experiencing constant back pain since service, it would have seemed logical that he would have sought treatment, or mentioned it to a service treatment provider, at that time.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (a lack of notation of symptoms where such notation would normally be expected may be considered as evidence that the symptoms did not exist).  

The Veteran's recent statements reporting a long history of symptoms of back pain are similarly contradicted by past records in which he reports that his back pain had its onset in the late 1980s.  The Veteran reported to a private treatment provider in August 1998 that he had a ten year history of low back pain. Similarly, in July 2003 and July 2004, the Veteran specifically reported to his private treatment provider that his back pain began in 1988.  In July 2006, the Veteran was treated at the VA Medical Center for lower back pain that radiated down his left leg.  The examiner noted that the Veteran had cervical disc herniation and lumbar degenerative joint disease that was diagnosed in 1985.  The Board finds these statements made in the course of treatment to be credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Unfortunately, they do not support the claim that the Veteran had continuity of low back symptoms since service.  

The evidence of record also shows that the Veteran may have had an intercurrent injury.  In May 1993, the Veteran was treated by a private physician for a cervical sprain, which was resolved in August 1993.  In June 1994, the Veteran reported to his private treatment provider that he had pulled his back three weeks prior to seeking treatment.  Additionally, as noted in the April 2006 VA examination, the Veteran reported in July 1995 that he had a lifting/twisting injury approximately one month before seeking treatment.  Further, in April 1996, the Veteran reported that he was hit by a car on his right side while walking.  The Veteran reported limited pain his lower back and hip with some difficulty walking.  For these reasons, the Board finds the Veteran's statements of experiencing back pain since service not credible.      

Finally, the lay statements submitted on behalf of the Veteran place the onset of the Veteran's back pain in the mid-1970s, approximately ten years after the Veteran was discharged from active service.  In December 2010, the Veteran's brother noted that the Veteran had been treated for back pain for the past 35 years.  The Veteran's acquaintance, Dr. J.K., noted that the Veteran had back pain for the 32 years that she had known him.  Another acquaintance, J.M., noted that the Veteran had back pain for over 35 years.  While it is within reason that the lay statements misdate the onset of the Veteran's symptoms by one or two years, it seems unreasonable that the lay statements of record are off by ten years.        

To the extent that the Veteran is able to provide evidence as to nexus, the Board finds that the VA examination opinion is afforded more probative weight.  While the Veteran might sincerely believe that his back disability is related to an automobile accident that occurred in active service and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran's current back disability is related to a reported accident more than fifty years ago falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against this claim and there is no doubt to be otherwise resolved.  As such, the claim is denied.




ORDER

Service connection for degenerative disc disease of the lumbar spine is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


